UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8116



EL SHADDAI MASADA,

                                              Plaintiff - Appellant,

          versus


KENNETH A. RICHSTAD, Clerk, South Carolina
Court of Appeals; IDA R. CARSON, Deputy Clerk;
JASPER M. CURETON, JR.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Joseph F. Anderson, Jr., Chief
District Judge. (CA-01-3836-7)


Submitted:   April 18, 2002                 Decided:   April 25, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


El Shaddai Masada, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     El   Shaddai    Masada   appeals   the   district   court’s   order

dismissing without prejudice his 42 U.S.C.A. § 1983 (West Supp.

2001) complaint.      We have reviewed the record and the district

court’s order accepting the recommendation of the magistrate judge

and find no reversible error. Accordingly, we deny Masada’s motion

for appointment of counsel and affirm on the reasoning of the

district court.     Masada v. Richstad, No. CA-01-3836-7 (D.S.C. Nov.

20, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                               AFFIRMED




                                   2